DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1. This application contains claims directed to the following patentably distinct species: Isolated Biomarker Pairs.
IBP4/SHBG
IBP4/PSG3
IBP4/LYAM1
IBP4/IGF2
CLUS/IBP3
CLUS/IGF2
CLUS/LYAM1
INHBC/PSG3
INHBC/IGF2
PSG2/LYAM1
PSG2/IGF2
PSG2/LYAM1
PEDF/PSG3
PEDF/SHBG
PEDF/LYAM1
CD14/LYAM1
APOC3/LYAM1

The species are independent or distinct because each biomarker pair indicates a different set of proteins to be measured and thus constitutes a different method step. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic, since the independent claim recites the species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply. Art anticipating or rendering obvious a step in which species (i) is measured would not anticipate or render obvious a step in which species (ii)-(xvii) are measured.

2. This application contains claims directed to the following patentably distinct species: Mass Spectrometry.
Quantification using stable isotope labeled (SIS) surrogate peptide
Matrix-assisted laser desorption/ionization time-of-flight (MALDI-TOF) MS; MALDI-TOF post-source-decay (PSD); MALDI- TOF/TOF
Surface-enhanced laser desorption/ionization time-of-flight mass spectrometry (SELDI-TOF) MS
Electrospray ionization mass spectrometry (ESI-MS); ESI-MS/MS; ESI-MS/(MS)n (n is an integer greater than zero)
ESI 3D or linear (2D) ion trap MS
ESI triple quadrupole MS
ESI quadrupole orthogonal TOF (Q-TOF)
ESI Fourier transform MS systems
Desorption/ionization on silicon (DIOS)
Secondary ion mass spectrometry (SIMS)
Atmospheric pressure chemical ionization mass spectrometry (APCI-MS); APCI-MS/MS; APCI-(MS)n
Ion mobility spectrometry (IMS)
Inductively coupled plasma mass spectrometry (ICP-MS)
Atmospheric pressure photoionization mass spectrometry (APPI-MS), APPI-MS/MS; and APPI- (MS)n
Co-immunoprecipitation-mass spectrometry (co-IP MS)
Liquid chromatography-mass spectrometry (LC-MS)
Multiple reaction monitoring (MRM)
Selected reaction monitoring (SRM)

The species are independent or distinct because each mass spectrometry method indicates different materials and techniques. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic, since the independent claim recites the species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply. Art anticipating or rendering obvious a particular method of mass spectrometry would not anticipate or render obvious a distinct technique.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649